Alamaameir#7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shroud is triangular shaped having the first shroud side wall meeting the second shroud side wall at the shroud top wall, the shroud top wall being a point”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 3 and 21objected to because of the following informalities:  In claim 3 line 3, the phrase “second shroud wall” should read --second shroud side wall--.  In claim 21 line 7, the phrase “the first side and the second side” should read --the first side wall and the second side wall--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (2017/0346232).
With regard to claim 1, Zhao teaches, as shown in figures 1 and 3-4: “A receptacle cage 53 comprising: shielding walls (55, 56, and walls connecting 55 and 56 in figure 3) forming a 

With regard to claim 2, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the shroud 551 is formed by the shielding walls being integral with the top wall 55”.

With regard to claim 3, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the first shroud side wall is integral with the top wall 55 and extends non-parallel to the top wall 55, and wherein the second shroud wall is integral with the top wall and extends non-parallel to the top wall 55”.

With regard to claim 4, Zhao teaches: “The receptacle cage of claim 1”, as shown above.


With regard to claim 5, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the first shroud side wall is nonparallel to the second shroud side wall”.

With regard to claim 6, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 an 3-4: “wherein the receptacle cage 53 extends between a front end (lower-left end of the receptacle cage in figure 3) and a rear end (upper-right end of the receptacle cage in figure 3), the top wall 55 having a front edge at the front -19-TE-01086-CON (958-2980US2) end, the front edge being continuous between the first side wall and the second side wall and extending along the shroud 551 over the polarization feature channel”.

With regard to claim 11, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the top wall 55 includes a panel, the shroud 551 extending upward from the panel”.

With regard to claim 12, Zhao teaches: “The receptacle cage of claim 11”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the panel of the top wall 55 includes a first segment (to the upper-left of 551 in figure 3) between the first shroud side wall 

With regard to claim 13, Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the top wall 55 includes a first corner connecting the first segment and the first shroud side wall and a second corner connecting the second segment and the second shroud side wall, the top wall being continuous through the first corner and through the second corner”.

With regard to claim 14, Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the shroud 551 includes at least one curved portion between the first segment and the second segment”.

With regard to claim 21, Zhao teaches, as shown in figures 1 and 3-4: “A receptacle cage 53 comprising: shielding walls (55, 56, and walls connecting 55 and 56 in figure 3) forming a module channel configured to receive a pluggable module 600, the shielding walls including a top wall 55, a first side wall (left wall of shielding shell in figure 3) extending from the top wall 55 and a second side wall (right wall of shielding shell in figure 3) extending from the top wall 55 opposite the first side wall, wherein the top wall 55, the first side wall and the second side wall form the module channel, the top wall 55 including a front edge (lower-left edge of the receptacle cage in figure 3) at a front end (lower-left end of the receptacle cage in figure 3) of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (2017/0346232) in view of Henry (9,413,115).
With regard to claim 7, Zhao teaches: “The receptacle cage of claim 1”, as shown above.

In the same field of endeavor before the effective filing date of the claimed invention, Henry teaches, as shown in figures 1-2 and 5-6: “further comprising a gasket 22 coupled to the top wall (top wall of 10 in figure 1), the gasket 22 having a plurality of spring fingers 88 deflectable relative to the top wall”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Henry with the invention of Zhao in order to minimize EMI emissions (Henry, column 1 lines 24-27).  
Henry does not teach: “the gasket being coupled to the shroud”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gasket to match the shroud in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 8, Zhao as modified by Henry teaches: “The receptacle cage of claim 7”, as shown above.
Neither Henry nor Zhao teach: “wherein the gasket includes a base having a complementary shape as the top wall, the base extending along the first shroud side wall, the second shroud side wall and the shroud top wall, the base extending between the shroud and 

With regard to claim 9, Zhao as modified by Henry teaches: “The receptacle cage of claim 7”, as shown above.
Neither Zhao nor Henry teach: “wherein the gasket has at least one spring finger extending along the first shroud side wall”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Zhao as modified by Henry so the gasket has at least one spring finger extending along the first shroud side wall in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27).  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 10, Zhao as modified by Henry teaches: “The receptacle cage of claim 9”, as shown above.
Neither Zhao nor Henry teach: “wherein the spring finger along the first shroud side wall is deflectable in a first deflection direction non-orthogonal to a second deflection direction of 

With regard to claim 15, Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Zhao does not teach: “further comprising a gasket coupled to the top wall, the gasket having a plurality of spring fingers deflectable relative to the top wall, the gasket having at least one spring finger extending along the first segment, the gasket having at least one spring finger extending along the first shroud side wall, the gasket having at least one spring finger extending along the second shroud side wall, and the gasket having at least one spring finger extending along the second segment”.
In the same field of endeavor before the effective filing date of the claimed invention, Henry teaches: “further comprising a gasket 22 coupled to the top wall (top wall of 10 in figure 1), the gasket 22 having a plurality of spring fingers 88 deflectable relative to the top wall, the gasket 22 having at least one spring finger extending along the first segment”.
Henry does not teach: “the gasket having at least one spring finger extending along the first shroud side wall, the gasket having at least one spring finger extending along the second shroud side wall, and the gasket having at least one spring finger extending along the second 

With regard to claim 18, Zhao teaches, as shown in figures 1 and 3-4: “A receptacle cage 53 comprising: shielding walls (55, 56, and walls connecting 55 and 56 in figure 3) forming a module channel configured to receive a pluggable module 600, the shielding walls including a top wall 55, a first side wall (left wall of shielding shell in figure 3) extending from the top wall 55 and a second side wall (right wall of shielding shell in figure 3) extending from the top wall 55 opposite the first side wall, wherein the top wall 55, the first side wall and the second side wall form the module channel; a shroud 551 extending from the top wall 55 forming a cage polarization feature, wherein the top wall 55 is non-planar to define the shroud 551, the shroud 551 having a first shroud side wall (left slanted wall of 551 in figure 3), a second shroud side 
Zhao does not teach: “and -21-TE-01086-CON (958-2980US2) a gasket having a plurality of deflectable spring fingers, the deflectable spring fingers extending along the top wall and extending along the shroud”.
In the same field of endeavor before the effective filing date of the claimed invention, Henry teaches, as shown in figures 1-2 and 5-6: “and -21-TE-01086-CON (958-2980US2) a gasket 22 having a plurality of deflectable spring fingers 88, the deflectable spring fingers 88 extending along the top wall (top wall of 10 in figure 1)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Henry with the invention of Zhao in order to minimize EMI emissions (Henry, column 1 lines 24-27).  
Henry does not teach the gasket “extending along the shroud”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gasket to accommodate the shroud in order to minimize EMI emissions (Henry, column 1 lines 24-27).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 19, Zhao as modified by Henry teaches: “The receptacle cage of claim 18”, as shown above.
Neither Zhao nor Henry teach: “wherein at least one of the spring fingers extend along the first shroud side wall and at least one of the spring fingers extend along the second shroud In re Japikse, 86 USPQ 70.

With regard to claim 20, Zhao as modified by Henry teaches: “The receptacle cage of claim 18”, as shown above.
Neither Zhao nor Henry teach: “wherein at least one of the spring fingers extends into the polarization feature channel”.  However, Henry teaches, as shown in figures 1-2 and 5-6, spring fingers 86 extending into the module channel.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Zhao as modified by Henry so that at least one spring finger extends into the polarization feature channel in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27).  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (2017/0346232).
With regard to claim 16, Zhao teaches: “The receptacle cage of claim 1”, as shown above.


With regard to claim 17, Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao does not teach: “wherein the shroud is triangular shaped having the first shroud side wall meeting the second shroud side wall at the shroud top wall, the shroud top wall being a point”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the shroud to be triangular in order to be able to reduce the space taken up by the shroud top wall.   Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 10, 2022S
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831